Title: To George Washington from William Grayson, 22 September 1789
From: Grayson, William
To: Washington, George


          
            Sir.
            New York 22nd Sepr 1789
          
          I do myself the honor to inform you that the Honble John Tyler & Mr  Henry Judges of the late Court of Admy in Virga have signified their desire of serving in the capacity of district Judge of that State.
          Mr Innis Atto. Genl of the State of Virga has also expressed his inclination of serving as Atto. general of the district Court; I should also presume that the Office of Atto. general of the supreme Court would not be disagreable. I am with the highest respect Yr Most Obedt & Very Hble Serv.
          
            Will’n Grayson
          
        